DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Regarding claims 1-18 and 29 applicant's arguments that the claims are not directed to an abstract idea have been considered and are found persuasive. The claims overcome the 35 USC 101 rejection under Step 2A, Prong Two by transforming the abstract idea into a practical application.  Thus, the 35 USC 101 rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-18 and 29 are allowed.
The following is an examiner's statement of reasons for allowance: 	The applicant argues the abstract idea of the 35 U.S.C 101 rejection that the claims do not fall under abstract ideas similar to certain methods for organizing human activity (e.g. a judicial exception). The applicant argues, “ As amended, claim 1 recites, in part, “A load balancer system that insulates request and response translation from network interrupts ... while translating the first advertisement response by the response translator, trigger, by the second network interface, a third network interrupt on a third processor of the first plurality of processors that isolates the response translator from network interrupts, wherein the third network interrupt is triggered based on receiving a 
The prior art most closely resembling applicant's claimed invention is:
Warfield et al. (US 2014/0025770)
Warfield discloses at [0157] In some situations it is more efficient to forward all requests to the network component, even those that are reflected back to the requesting host for processing. This can occur, for instance, in situations where network interrupts may be mapped directly to the software that is managing and handling requests, whereas on-host processor-to-processor communications require the involvement of an OS or VMM scheduler. In these situations, the shortcut path described in step 3 above is ignored. However, does not disclose the aforementioned limitations as taught by the applicant/ 	Also the NPL that closely resembles the applicant’s claims titled; Using Conditional Router Advertisements for Enterprise Multihoming (RFC8475), by J. Linkova For example the NPL reference discloses at pages 4, “we can find that similarity in one pair is very common. Here, 38 matching pairs exhibit similarity in one parameter, which is a significant value. This value illustrates the limitation of using one usage parameter for identifying users. Consequently, increased number of usage parameters ensures more accurate user identification. After developing the identification number of each user, we can see that no identification number is common between two .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621